                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH SMITH,                                                     CIVIL ACTION
                     Plaintiff

              v.

ROBERT PONZIANO,                                                  NO. 19-3624
              Defendant


                                         ORDER

       AND NOW, this 19th day of November, 2019, upon consideration of Plaintiffs Motion

for Remand (Doc. No. 5) and the Response in Opposition (Doc. No. 7), it is ORDERED that:

   1. Plaintiffs Motion for Remand (Doc. No. 5) is GRANTED. This matter is REMANDED

       to the Court of Common Pleas of Philadelphia County;

   2. Each party shall pay its own attorney's fees and costs associated with the remand; and

   3. The Clerk of Court shall mark this case as CLOSED for all purposes, including statistics,

       and the pending motion docketed at Doc. No. 2 is deemed MOOT.



                                                            COURT:


                                                                ~
